Title: To James Madison from John Glendy, 30 June 1812 (Abstract)
From: Glendy, John
To: Madison, James


30 June 1812, Baltimore. Congratulates JM on “the magnanimous attitude assumed by the Government.” Hopes “that our struggle with the prostitute-misstress of the Ocean, will not, cannot be, of long duration.” “Insurrection and starvation … the portentous gloom of disappointed Catholics—The dread tempest that is fast gathering” in Ireland: “all combine, to urge the dire necessity, that must constrain English tyranny to succumb, and rescind its marauding orders, its legalized robberies.” Brings to JM’s attention Capt. Nathaniel Thompson, who solicits the command of a cutter or gunboat on the Chesapeake. Prays “That the present contest may terminate in glorious triump.” Adds in a postscript: “Bitterly do I regret that my sons are not of age. I almost regret my Ministerial profession. Beside preaching and praying, writing and talking, we would glory in fighting for the rights of America.”
